Title: To Thomas Jefferson from James Currie, 2 February 1803
From: Currie, James
To: Jefferson, Thomas


          
            Dr Sir
            Richmond February 2d. 1803
          
          In compliance with your friendly request when I was at Monticello last fall I have taken the liberty of stating our account & hope youll find it Correct There is one payment you made Mr Burr as a fee in my unfortunate matter w Mr R Morris its amount I have forgot youll please take credit for it w interest on whatever it was till the 1st. of April next & state it when you are at leisure & if the ballce. can be paid by the time the act is stated up to, it will add to the many obligations & attentions I have had the honor to receive. with sentiments of the most unfeigned & respectfull regard & Esteem, I Ever am 
          Dr Sir—your much Obliged & very Devoted Hble Servt.
          
            James Currie
          
        